


Exhibit 10.6

 

INTERLINE BRANDS, INC.

 

2004 EQUITY INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made and entered
into this          day of                   , 200     (the “Date of Grant”) by
and between Interline Brands, Inc. (the “Company”) and
                                   (the “Optionee”).

 

W I T N E S S E T H:

 


1.                                       GRANT OF OPTION.


 


(A)                                  THE OPTION.  THE COMPANY HEREBY GRANTS TO
THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE                      SHARES OF
COMMON STOCK ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND AS
OTHERWISE PROVIDED IN THE PLAN.  THIS OPTION IS NOT INTENDED TO BE TREATED AS AN
INCENTIVE STOCK OPTION, AS SUCH TERM IS DEFINED IN SECTION 422 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


 


(B)                                 INCORPORATION BY REFERENCE, ETC.  THE
PROVISIONS OF THE PLAN ARE HEREBY INCORPORATED HEREIN BY REFERENCE.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND ANY CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANING SET FORTH IN THE
PLAN.


 


2.                                       TERMS AND CONDITIONS.


 


(A)                                  PURCHASE PRICE.  THE PRICE AT WHICH THE
OPTIONEE SHALL BE ENTITLED TO PURCHASE SHARES OF COMMON STOCK UPON THE EXERCISE
OF ALL OR ANY PORTION OF THIS OPTION SHALL BE $         PER SHARE.  SHARES OF
COMMON STOCK ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL HEREINAFTER BE
REFERRED TO AS “OPTION SHARES.”


 


(B)                                 EXPIRATION DATE.  THE OPTION SHALL EXPIRE AT
11:59 P.M. EASTERN STANDARD TIME ON THE SEVENTH ANNIVERSARY OF THE DATE OF GRANT
(THE “EXPIRATION DATE”).


 


(C)                                  EXERCISABILITY OF OPTION.  SUBJECT TO THE
OPTIONEE’S CONTINUED EMPLOYMENT WITH THE COMPANY OR AN AFFILIATE, THE OPTION
SHALL BECOME VESTED AND EXERCISABLE AS TO TWENTY-FIVE PERCENT (25%) OF THE
OPTION SHARES SUBJECT THERETO ON EACH OF THE FIRST, SECOND, THIRD AND FOURTH
ANNIVERSARIES OF THE DATE OF GRANT.

 


(D)                                 METHOD OF EXERCISE.  THE OPTION MAY BE
EXERCISED ONLY BY WRITTEN NOTICE, IN A FORM TO BE PROVIDED BY THE COMMITTEE, AND
DELIVERED TO THE COMPANY IN PERSON OR SENT BY MAIL IN ACCORDANCE WITH
SECTION 4(A) HEREOF AND, IN EITHER CASE,

 

--------------------------------------------------------------------------------


 


ACCOMPANIED BY PAYMENT THEREFOR.  THE OPTION PRICE SHALL BE PAYABLE (I) IN CASH
AND/OR SHARES OF STOCK VALUED AT THE FAIR MARKET VALUE AT THE TIME THE OPTION IS
EXERCISED (INCLUDING BY MEANS OF ATTESTATION OF OWNERSHIP OF A SUFFICIENT NUMBER
OF SHARES OF STOCK IN LIEU OF ACTUAL DELIVERY OF SUCH SHARES TO THE COMPANY),
(II) IN THE DISCRETION OF THE COMMITTEE, EITHER (A) IN OTHER PROPERTY HAVING A
FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE OPTION PRICE OR (B) BY
DELIVERING TO THE COMMITTEE A COPY OF IRREVOCABLE INSTRUCTIONS TO A STOCKBROKER
TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT OF LOAN PROCEEDS, OR PROCEEDS FROM
THE SALE OF THE OPTION SHARES SUBJECT TO THE OPTION, SUFFICIENT TO PAY THE
OPTION PRICE OR (III) BY SUCH OTHER METHOD AS THE COMMITTEE MAY ALLOW. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL AN OPTIONEE BE PERMITTED TO
EXERCISE AN OPTION IN THE MANNER DESCRIBED IN CLAUSE (II) OF THE PRECEDING
SENTENCES IF THE COMMITTEE DETERMINES THAT EXERCISING AN OPTION IN SUCH MANNER
WOULD VIOLATE THE SARBANES-OXLEY ACT OF 2002, ANY OTHER APPLICABLE LAW OR THE
APPLICABLE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, THE
APPLICABLE RULES AND REGULATIONS OF ANY SECURITIES EXCHANGE OR INTER-DEALER
QUOTATION SYSTEM ON WHICH THE SECURITIES OF THE COMPANY OR ANY OF ITS AFFILIATES
ARE LISTED OR TRADED.


 


(E)                                  EXERCISE UPON TERMINATION OF EMPLOYMENT. 
IN THE EVENT THAT THE OPTIONEE CEASES TO BE EMPLOYED BY THE COMPANY AND ITS
AFFILIATES THE OPTION HELD BY THE OPTIONEE (TO THE EXTENT THEN OUTSTANDING)
SHALL TERMINATE AS FOLLOWS:


 


(I)                                     WITHOUT CAUSE OR BY THE OPTIONEE.   IF
THE COMPANY OR ITS AFFILIATES TERMINATES THE OPTIONEE’S EMPLOYMENT WITH THE
COMPANY OR ITS AFFILIATES WITHOUT CAUSE (OTHER THAN DUE TO DISABILITY) OR THE
OPTIONEE RESIGNS FOR “GOOD REASON” (AS SUCH TERM IS DEFINED IN ANY EMPLOYMENT
AGREEMENT ENTERED INTO BY AND BETWEEN THE COMPANY AND THE OPTIONEE IN EFFECT ON
THE DATE OF GRANT), THEN THE UNVESTED PORTION OF THE OPTION SHALL EXPIRE ON THE
DATE OF TERMINATION AND THE VESTED PORTION OF THE OPTION SHALL REMAIN
EXERCISABLE BY THE OPTIONEE THROUGH THE EARLIER OF (X) THE EXPIRATION DATE OR
(Y) A PERIOD OF ONE-HUNDRED TWENTY (120) DAYS FOLLOWING SUCH TERMINATION OF
EMPLOYMENT, AND SHALL THEREAFTER TERMINATE WITHOUT FURTHER CONSIDERATION TO THE
OPTIONEE.  IF THE OPTIONEE’S EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES IS
TERMINATED BY THE OPTIONEE WITHOUT GOOD REASON (OTHER THAN DUE TO RETIREMENT),
THE UNVESTED PORTION OF THE OPTION SHALL EXPIRE ON THE DATE OF TERMINATION AND
THE VESTED PORTION OF THE OPTION SHALL REMAIN EXERCISABLE BY THE OPTIONEE
THROUGH THE EARLIER OF (X) THE EXPIRATION DATE OR (Y) A PERIOD OF NINETY (90)
DAYS FOLLOWING SUCH TERMINATION OF EMPLOYMENT, AND SHALL THEREAFTER TERMINATE
WITHOUT FURTHER CONSIDERATION TO THE OPTIONEE.


 


(II)                                  FOR CAUSE.  IF THE OPTIONEE’S EMPLOYMENT
WITH THE COMPANY OR ITS AFFILIATES IS TERMINATED BY THE COMPANY OR ITS
AFFILIATES FOR CAUSE, THEN THE BOTH THE UNVESTED AND THE VESTED PORTIONS OF THE
OPTION SHALL TERMINATE AND EXPIRE ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT
WITHOUT FURTHER CONSIDERATION TO THE OPTIONEE.


 


(III)                               DEATH OR DISABILITY.  IF THE OPTIONEE’S
EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES IS TERMINATED DUE TO THE
OPTIONEE’S DEATH OR BY

 

2

--------------------------------------------------------------------------------


 


THE COMPANY DUE TO DISABILITY, THEN THE UNVESTED PORTION OF THE OPTION SHALL
IMMEDIATELY VEST ON THE DATE OF TERMINATION AND THE OPTION SHALL REMAIN
EXERCISABLE BY THE OPTIONEE (OR THE OPTIONEE’S ESTATE OR BENEFICIARY, AS
APPLICABLE) THROUGH THE EARLIER OF (X) THE EXPIRATION DATE OR (Y) THE FIRST
ANNIVERSARY OF SUCH DATE OF TERMINATION.


 


(IV)                              RETIREMENT.  IF THE OPTIONEE’S EMPLOYMENT WITH
THE COMPANY OR ITS AFFILIATES IS TERMINATED DUE TO THE OPTIONEE’S RETIREMENT (AS
DEFINED BELOW), THEN THE UNVESTED PORTION OF THE OPTION SHALL CONTINUE TO VEST
IN ACCORDANCE WITH SECTION 2(C) OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
OPTIONEE HAS BEEN EMPLOYED BY THE COMPANY FOR AT LEAST ONE YEAR FROM THE DATE OF
GRANT, AND EACH PORTION OF THE OPTION ONCE VESTED SHALL REMAIN EXERCISABLE BY
THE OPTIONEE THROUGH THE EARLIER OF (X) THE EXPIRATION DATE OR (Y) A PERIOD OF
ONE-HUNDRED TWENTY (120) DAYS FOLLOWING THE FOURTH ANNIVERSARY OF THE DATE OF
GRANT; PROVIDED, HOWEVER, THAT (Y) SHALL NOT BE LESS THAN ONE YEAR FROM THE DATE
OF OPTIONEE’S RETIREMENT. FOR PURPOSES OF THIS AGREEMENT, RETIREMENT SHALL MEAN
THE VOLUNTARY TERMINATION OF AN OPTIONEE’S EMPLOYMENT BY THE COMPANY AFTER THE
OPTIONEE IS FIFTY-FIVE (55) YEARS OF AGE AND HAS AT LEAST TEN (10) YEARS OF
SERVICE WITH THE COMPANY.


 


(F)                                    TRANSFERABILITY.  THE OPTION MAY NOT BE
ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR
ENCUMBERED BY THE OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT,
SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE
COMPANY; PROVIDED, THAT, THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE
AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE. 
NO SUCH PERMITTED TRANSFER OF THE OPTION TO HEIRS OR LEGATEES OF THE OPTIONEE
SHALL BE EFFECTIVE TO BIND THE COMPANY UNLESS THE COMMITTEE SHALL HAVE BEEN
FURNISHED WITH WRITTEN NOTICE THEREOF AND A COPY OF SUCH EVIDENCE AS THE
COMMITTEE MAY DEEM NECESSARY TO ESTABLISH THE VALIDITY OF THE TRANSFER AND THE
ACCEPTANCE BY THE TRANSFEREE OR TRANSFEREES OF THE TERMS AND CONDITIONS HEREOF. 
DURING THE OPTIONEE’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY THE OPTIONEE
OR OPTIONEE’S LEGAL REPRESENTATIVE.


 


(G)                                 RIGHTS AS STOCKHOLDER.  THE OPTIONEE SHALL
NOT BE DEEMED FOR ANY PURPOSE TO BE THE OWNER OF ANY OF THE OPTION SHARES
SUBJECT TO THIS OPTION UNLESS, UNTIL AND TO THE EXTENT THAT (I) THE OPTION SHALL
HAVE BEEN EXERCISED PURSUANT TO ITS TERMS AND (II) THE COMPANY SHALL HAVE ISSUED
AND DELIVERED TO THE OPTIONEE THE OPTION SHARES.


 


3.                                       WITHHOLDING TAXES.


 


(A)                                  AS A CONDITION OF THE EXERCISE OF THE
OPTION, THE OPTIONEE SHALL PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY
TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY
KIND REQUIRED BY LAW TO BE WITHHELD UPON THE EXERCISE OF THE OPTION AND THE
COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO
DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO

 

3

--------------------------------------------------------------------------------


 


THE OPTIONEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO
WITHHELD UPON THE EXERCISE OF THE OPTION.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF CLAUSE
(A) ABOVE, THE OPTIONEE MAY SATISFY, IN WHOLE OR IN PART, THE FOREGOING
WITHHOLDING LIABILITY (BUT NO MORE THAN THE MINIMUM REQUIRED WITHHOLDING
LIABILITY) BY HAVING THE COMPANY WITHHOLD FROM THE OPTION SHARES OTHERWISE
ISSUABLE PURSUANT TO THE EXERCISE OF THE OPTION A NUMBER OF SHARES WITH A FAIR
MARKET VALUE EQUAL TO SUCH WITHHOLDING LIABILITY.


 


4.                                       MISCELLANEOUS.


 


(A)                                  NOTICES.  ANY AND ALL NOTICES,
DESIGNATIONS, CONSENTS, OFFERS, ACCEPTANCES AND ANY OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE GIVEN IN WRITING AND SHALL BE DELIVERED EITHER
PERSONALLY OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, WHICH SHALL BE
ADDRESSED, IN THE CASE OF THE COMPANY TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL OFFICE OF THE COMPANY AND, IN THE CASE OF THE OPTIONEE, TO OPTIONEE’S
ADDRESS APPEARING ON THE BOOKS OF THE COMPANY OR TO OPTIONEE’S RESIDENCE OR TO
SUCH OTHER ADDRESS AS MAY BE DESIGNATED IN WRITING BY THE OPTIONEE.


 


(B)                                 NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING
IN THE PLAN OR IN THIS AGREEMENT SHALL CONFER UPON THE OPTIONEE ANY RIGHT TO
CONTINUE IN THE EMPLOY OF THE COMPANY OR ITS AFFILIATES SHALL INTERFERE WITH OR
RESTRICT IN ANY WAY THE RIGHT OF THE COMPANY OR ITS AFFILIATES, WHICH ARE HEREBY
EXPRESSLY RESERVED, TO REMOVE, TERMINATE OR DISCHARGE THE OPTIONEE AT ANY TIME
FOR ANY REASON WHATSOEVER.


 


(C)                                  BOUND BY PLAN.  BY SIGNING THIS AGREEMENT,
THE OPTIONEE ACKNOWLEDGES THAT OPTIONEE HAS RECEIVED A COPY OF THE PLAN AND HAS
HAD AN OPPORTUNITY TO REVIEW THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS
AND PROVISIONS OF THE PLAN.


 


(D)                                 SUCCESSORS.  THE TERMS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS
AND ASSIGNS, AND OF THE OPTIONEE AND THE BENEFICIARIES, EXECUTORS,
ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE OPTIONEE.


 


(E)                                  INVALID PROVISION.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION HEREOF SHALL NOT AFFECT THE OTHER
PROVISIONS HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS AS IF
SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


(F)                                    MODIFICATIONS.  NO CHANGE, MODIFICATION
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME BE
IN WRITING AND SIGNED BY THE PARTIES HERETO.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN CONTAIN THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN AND SUPERSEDE ALL PRIOR
COMMUNICATIONS, REPRESENTATIONS AND NEGOTIATIONS IN RESPECT THERETO.

 

4

--------------------------------------------------------------------------------


 


(H)                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS OF THE OPTIONEE HEREUNDER SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


 


(I)                                     HEADINGS.  THE HEADINGS OF THE SECTIONS
HEREOF ARE PROVIDED FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR
INTERPRETATION OR CONSTRUCTION, AND SHALL NOT CONSTITUTE A PART, OF THIS
AGREEMENT.


 


(J)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date set forth above.

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Optionee

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------
